Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is depending on itself. 
Claim 22 is depended of claim 21, thus it carries similar deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US Pub. No.: 2017/0284093 A1) (hereinafter Lai), and further in view of Dubey et al. (US Pub. NO.: 2018/0036912 A1) (hereinafter Dubey).
Regarding claim 15, Lai discloses a method of making  exterior panel comprising a cement panel, wherein the cement panel has a cementitious core layer that is made from an aqueous mixture containing at least 10 weight percent set hydraulic cement and at most 75 wt% calcium sulfate dehydrate (¶0022-¶0023) (corresponding to gypsum panel or cement panel), providing polymer film (114) (corresponding to air/water barrier sheet) comprising mat (104) (corresponding to an air/water barrier sheet fibrous mat layer) attached multi-layer structure (108) (corresponding to air/water barrier layer (Fig. 1, 2; ¶0034-¶0036), wherein the mat (104) comprises glass fibers (¶0027). Lai fails to recite the use of paper fiber and cellulous within air/water barrier sheet. Thus, it’s understood paper fiber and cellulose are absence. Lai further discloses feeding the multi-layer structure (108) and mat (104) onto a moving surface (412) of the manufacturing line with fibrous mat (410) away from the moving surface; then depositing the aqueous mixture (602) on the mat (410) (Fig. 6; 10045), wherein the aqueous mixture ( 602) would naturally penetrates the fibrous mat, and then allowing the aqueous mixture to set to form panel precursor (Fig. 4-6; ¶0044-¶0045). It would have been obvious to a person of ordinary skill in the art to cut the panel into desired length.
Lai further discloses an adhesive layer (406) attaches and entire surface of a side of the polymer film (402) (corresponding to air/water barrier layer) to mat (410) (corresponding to air/water barrier sheet) when the polymer film and mat are embedded in to core layer (602) (Fig. 6).
Lai is silent about the air/water barrier sheet has a perm rating in the range of less than or equal to 0.15, wherein the perm rating is according to a desiccant method with procedure A of ASTM E96 (2016).
However, Lai discloses the air/water barrier sheet is made of polymer sheet. The polymer sheet is a natural air/water barrier. Thus, it would naturally have perm rating according to a desiccant method with procedure A of ASTM E96 (2016). The benefit of doing so would have been to use a polymer sheet which creates a barrier against air and water.
Lai is silent about the use of scrim to overlay the air/water barrier sheet fibrous mat. 
Dubey also discloses a method of making panel (Title, Abstract). The method discloses the use of reinforcements such as scrims, fabrics and structural laminates. Such a process facilitates formation of fiber reinforced concrete panel products having different and unique composite designs (¶0026). The scrim further improves flexural strength of the formed product. 
Given the wealth of knowledge, it would have been obvious to a person of ordinary skill in the art at the time of invention to include scrims within the process of manufacturing exterior panel as taught by Lai. The benefit of doing so would have been to form a fiber reinforced concrete panel products having different and unique composite designs.  
Regarding claims 17-19, Lai discloses wherein the air/water barrier sheet is pre-made to have adhesive layer (406) between polymer film (402) (corresponding to air/water barrier layer)  and  mat (410) (corresponding to air/water barrier sheet fibrous mat layer). The air/water barrier sheet can be pre-made of be manufactured in line. A person of ordinary skill in the art can utilize either process as needed. 
Regarding claims 30 and 31 Dubey discloses making aqueous mixture comprising the active powder, wherein the reactive powder comprises calcium sulfate alpha hemihydrate, hydraulic cement such as Portland cement, lime and active pozzolan. Dubey further discloses the use of alkali-resistant glass fibers (¶0029). It would have been obvious to use appropriate amount of materials to obtain desirable result. The benefit of doing so would have been to obtain stronger cement panel. 


Allowable Subject Matter
Claims 11, 12 are allowed.
Claims 16, 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746